UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA F I l- E D
DEBORAH FLETCHER, § mem u:.E:smc:l&:::{u tc
Plaimiff, ) Courts for the Dlstnct of Colui,nbla
v. § Civil Action No. l7-2152 (UNA)
LASHOWN THOMAS, §
Defendant. §

MEMORANDUM OPINION

This matter comes before the Court upon review of plaintiffs application for leave to
proceed in forma pauperis and pro se complaint. The application will be granted but the

complaint will be dismissed

The instant complaint is substantially similar to that filed in a recent lawsuit, see
Fletcher v. Thomas, No. 17-2154 (D.D.C. filed Oct. 13, 2017); Fletcher v. Green, No. 17-2153

(D.D.C. filed Oct. 13, 2017), and it will be dismissed as duplicative

An Order is issued separately.

/¢¢